UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT TAYLOR, a/k/a Boy Fat,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-00132-F-1)


Submitted:   August 23, 2013             Decided:   September 24, 2013


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Taylor    appeals     the   sentence     of   fifty-one

months’ imprisonment that he received after the district court

revoked his supervised release.                 Taylor alleges the district

court     imposed   a   procedurally     unreasonable     revocation    sentence

because it relied primarily upon the presumed severity of his

pending state charges (possession with intent to sell marijuana,

and maintaining a vehicle, dwelling, and place for controlled

substances), to determine his imprisonment term and it failed to

address his mitigation arguments.               For the reasons that follow,

we affirm.

             The district court heard arguments from the parties,

gave Taylor an opportunity to address the court himself, and

decided to impose a fifty-one-month sentence.                 The court noted

that Taylor’s offense was a Grade A violation, and that his

criminal history category of VI gave him a sentencing range of

51-60 months under U.S. Sentencing Guidelines Manual § 7B1.4(a)

(2012).

             A   district     court    has    broad   discretion   to   impose   a

sentence upon revoking a defendant’s supervised release.                  United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                   We will

affirm a sentence imposed after revocation of supervised release

if   it    is    within    the     applicable    statutory   maximum    and   not

“plainly unreasonable.”            United States v. Crudup, 461 F.3d 433,

                                          2
437,    439-40          (4th     Cir.    2006).            In      determining       whether     a

revocation sentence is plainly unreasonable, we first assess the

sentence          for         unreasonableness,             following         generally        the

procedural and substantive considerations that we employ in our

review of original sentences.                   Id. at 438.

              A         supervised           release           revocation         sentence      is

procedurally        reasonable          if     the      district     court    considered       the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18    U.S.C.       §    3553(a)        (2006)      factors     it    is    permitted     to

consider in a supervised release revocation case.                                   18 U.S.C.A.

§ 3583(e) (West 2000 & Supp. 2013); Crudup, 461 F.3d at 439.

Although      a    district       court        need      not    explain     the    reasons     for

imposing a revocation sentence in as much detail as when it

imposes an original sentence, it still must provide a statement

of reasons for the sentence imposed.                           Thompson, 595 F.3d at 547.

A     revocation         sentence       is      substantively         reasonable         if    the

district court stated a proper basis for concluding that the

defendant         should       receive        the       sentence     imposed,       up   to    the

statutory maximum.              Crudup, 461 F.3d at 440.                   Only if a sentence

is found procedurally or substantively unreasonable will we then

decide whether the sentence is plainly unreasonable.                                     Id. at

439.        A sentence is plainly unreasonable if it is clearly or

obviously unreasonable.                 Id.



                                                    3
            Taylor     contends        that       his    sentence           is    procedurally

unreasonable because the district court relied primarily on the

presumed severity of his pending state charges and failed to

explain why it rejected his arguments for the imposition of a

lower sentence.        Taylor’s primary mitigation argument was that

he believed the state charges would be reduced to a misdemeanor,

because there were only 114 grams (four ounces) of marijuana

involved.       We conclude that this contention is without merit.

            In     announcing      its        sentence,             the     district           court

discussed several of the § 3553(a) factors it was allowed to

consider    in    imposing    a   revocation            sentence          under       §   3583(e):

Taylor’s    criminal      history,       adequate            deterrence          for      criminal

conduct, and that Taylor had violated his release within eleven

days of being released from incarceration, a clear breach of the

court’s trust.        (J.A. 14-15).               Assuming without deciding that

Taylor’s    revocation       sentence         was       unreasonable,             because       the

district    court     failed      to     provide             an    adequate           explanation

grounded in relevant § 3553(a) factors for imposing a fifty-one-

month prison term, we conclude that the sentence is not “plainly

unreasonable”       because       the    sentence             does        not      exceed       the

applicable statutory maximum, 18 U.S.C. § 3559(a)(1) (2006); 18

U.S.C.A.    §    3583(e)(3),      and    Taylor          does       not     point         to   facts

establishing       that    the     sentence             is        clearly        or       obviously

unreasonable.

                                              4
           Accordingly, we affirm the district court’s sentence.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5